March 13, 2009


Mr. Paul Wesley Black
Fee Smith Sharp & Vitullo, LLP
Three Galleria Tower
13155 Noel Road, Suite 1000
Dallas, TX 75240

Mr. Douglas T. Floyd
Attorney at Law
6521 Preston Rd., Suite 100
Plano, TX 75024
Honorable Gena Nicole Slaughter
191st District Court Dallas County
600 Commerce Street, 7th Floor
Dallas, TX 75202

RE:   Case Number:  09-0185
      Court of Appeals Number:  05-08-01475-CV
      Trial Court Number:  06-12470

Style:      IN RE  MINTER ELECTRIC COMPANY, INC.

Dear Counsel:

      Today the Supreme  Court  of  Texas  granted  the  Agreed  Motion  for
Temporary Relief and issued the enclosed stay order in the  above-referenced
case.  The petition for writ of mandamus remains pending before this Court.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Mr. Gary          |
|   |Fitzsimmons       |
|   |Ms. Lisa Matz     |